          Case 2:18-cv-03325-JHS Document 17 Filed 04/30/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 VALORIE SANDERS,

                         Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 18-3325

 ANDREW SAUL, Commissioner of Social
 Security,

                         Defendant.


                                             ORDER

       AND NOW, this 30th day of April 2020, upon consideration of Plaintiff’s Brief (Doc. No.

9), Defendant’s Response (Doc. No. 11), and Plaintiff’s Reply (Doc. No. 12), and the Third

Circuit’s decision in Cirko on behalf of Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020),

it is ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. Judgment is entered REVERSING the decision of the Commissioner of

                   Social Security for the purposes of this remand only and the relief sought by

                   Plaintiff is GRANTED to the extent that the matter is REMANDED for

                   further proceedings consistent with this adjudication.

               3. On remand, the case will be considered by a constitutionally appointed ALJ

                   other than the one who previously adjudicated Plaintiff’s claim.

               4. The Clerk of Court shall close this case for statistical purposes.


                                                     BY THE COURT:



                                                     s/Joel H. Slomsky
                                                      JOEL H. SLOMSKY, J.
